Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This is in response to the amendments filed on 4/29/2022 in which claims 1, 4-6 are pending and claims 2-3 have been cancelled.

Response to Arguments

Applicant's Argument: 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the combination in the rejection below meets that claimed invention as explained below.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
It is noted that Applicant's amendment necessitated the new ground of rejection, applicant’s arguments filed on 2/3/2022 were carefully considered and were addressed in the rejection mailed on 3/22/2022.
It is the Examiner’s opinion that combining Karlan and McKay in order to enhance comfort to the wearer, provide better fit and the ability to fit on different size heads and hats, in addition, it will enhance coverage due to its circular loop shape, is proper and logical.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Karlan (U.S. Patent No. 5,327,585) in view of McKay (U.S. Patent No. 5,305,470).

Regarding claim 1, Karlan discloses a cooling headband assembly being configured to be integrated into a cap for cooling a user's head (See Figs. 1-2A), said assembly (See Figs. 1-2A) comprising: 
a band (Fig. 2 identifier 32) being insertable into a headband of a hat (24) (as shown in Fig. 2A) wherein said band (32) is configured (capable) to be in thermal communication with a user's head when the user wears said hat (Col. 1, lines 6-14), wherein said band is hollow (See Fig. 2 showing the hallow space where the cooling media 66 is located) ; and 
a cooling media (66) being integrated into said band (32) (as shown in Fig. 2), said cooling media (66) being comprised of a thermally conductive material (disclosed as eutectic solution or material), the recitation “thereby facilitating said cooling media to be cooled when said band is positioned in a refrigerator wherein said cooling media is configured to cool the user's head when the user wears the hat” was considered as functional wherein the device of the prior art is fully capable to perform the claimed function of cooling the material (Col. 1, lines 12-13 describe that the material can be chilled). It is noted that the applicant is not positively claiming a refrigerator, the device of the prior art is capable to be chilled in a refrigerator.
Karlan discloses a band (See above).
Karlan does not disclose that the band is comprised of a resiliently stretchable material wherein said band is configured (capable) to accommodate a variety of hat sizes, said band being continuous such that said interior is a fully enclosed circular loop.
McKay teaches yet another head band (See Fig. 4) for absorbing perspiration and for cooling the wearer is comprised of a band of elastic absorbent material, generally toroidal in shape, and is configured to be worn upon a person's head (See Abstract) wherein the elastic material was considered as resiliently stretchable material, the band can accommodate a range of head sizes (Col. 4, lines 31-33) therefore it capable to accommodate a variety of hat sizes because it is elastic. The band (layer 18) being continuous such that said interior is a fully enclosed circular loop (See Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured Karlan device with a band is comprised of a resiliently stretchable material (elastic) and continuous as taught by McKay in order to enhance comfort to the wearer, provide better fit and the ability to fit on different size heads and hats, in addition, it will enhance coverage due to its circular loop shape.

Regarding claim 4, Karlan discloses a cooling headband assembly wherein said band is comprised of a fluid impermeable material (Col. 1, line 9-11 describe impervious material which was considered as impermeable material).

Regarding claim 5, Karlan as modified by McKay discloses a cooling headband assembly further comprising cooling gel (Col. 3, lines 55-61 of McKay considered as media hereinafter) being positioned within an interior of said band such that said cooling gel completely fills said band (See Figs. 2-4 of McKay).

Regarding claim 6, Karlan discloses a cooling headband assembly being configured to be integrated into a cap for cooling a user's head (See Figs. 1-2A), said assembly (See Figs. 1-2A) comprising: 
a band (Fig. 2 identifier 32) being insertable into a headband of a hat (24) (as shown in Fig. 2A) wherein said band (32) is configured (capable) to be in thermal communication with a user's head when the user wears said hat (Col. 1, lines 6-14); and 
a cooling media (66) being integrated into said band (32) (as shown in Fig. 2), said cooling media (66) being comprised of a thermally conductive material (disclosed as eutectic solution or material), the recitation “thereby facilitating said cooling media to be cooled when said band is positioned in a refrigerator wherein said cooling media is configured to cool the user's head when the user wears the hat” was considered as functional wherein the device of the prior art is fully capable to perform the claimed function of cooling the material (Col. 1, lines 12-13 describe that the material can be chilled). It is noted that the applicant is not positively claiming a refrigerator, the device of the prior art is capable to be chilled in a refrigerator;
wherein said band is hollow (See Fig. 2 showing the hallow space where the cooling media 66 is located).
Karlan does not disclose that the band is comprised of a resiliently stretchable material wherein said band is configured (capable) to accommodate a variety of hat sizes, said band being continuous such that said interior is a fully enclosed circular loop.
McKay teaches yet another head band (See Fig. 4) for absorbing perspiration and for cooling the wearer is comprised of a band of elastic absorbent material, generally toroidal in shape, and is configured to be worn upon a person's head (See Abstract) wherein the elastic material was considered as resiliently stretchable material, the band can accommodate a range of head sizes (Col. 4, lines 31-33) therefore it capable to accommodate a variety of hat sizes because it is elastic. The band (layer 18) being continuous such that said interior is a fully enclosed circular loop (See Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured Karlan device with a band is comprised of a resiliently stretchable material (elastic) and continuos as taught by McKay in order to enhance comfort to the wearer, provide better fit and the ability to fit on different size heads and hats, in addition, it will enhance coverage due to its circular loop shape.
wherein said band is comprised of a fluid impermeable material (Col. 1, line 9-11 describe impervious material which was considered as impermeable material).
further comprising cooling gel (Col. 3, lines 55-61 of McKay gel was considered as the media) being positioned within an interior of said band such that said cooling gel completely fills said band (See Figs. 2-4 of McKay).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563. The examiner can normally be reached Monday-Friday 8 am-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED ANNIS/Primary Examiner, Art Unit 3732